Citation Nr: 1751786	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  09-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1.  Entitlement to a rating in excess of 40% for residuals of a right shoulder injury.

2.  Entitlement to increases in the staged (20% prior to April 17, 2013, and 40%, combined, from that date) ratings assigned for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1990 to January 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2006 and May 2007 rating decisions by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In February 2013, these matters were remanded for additional development.  On remand, an April 2013 rating decision awarded a separate 20 percent rating for recurrent dislocation of the left scapulohumeral joint (resulting in a combined rating of 40 percent for the left shoulder), effective April 17, 2013.  The issue is characterized to reflect that staged ratings are assigned, and that both "stages" are on appeal.  In September 2015, March 2016, and January 2017 these matters were again remanded for additional development


FINDING OF FACT

In April 2016 and in January 2017 (pursuant to the Board's remand instructions), the Veteran was asked to provide authorizations needed for VA to secure pertinent outstanding evidence necessary to properly adjudicate his claims; more than a year has passed since the April 2016 request and he has not complied with such requests.  


CONCLUSION OF LAW

By failing to submit requested authorizations for VA to obtain critical evidence needed to properly adjudicate his claims, the Veteran has abandoned such claims, and his appeals in these matters must also be considered abandoned.  38 U.S.C.§§ 5107, 7105(d)(5) (2012); 38 C.F.R. § 3.158(a) (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the appeals are from the rating decisions that granted service connection for right and left shoulder disabilities, and assigned initial ratings and effective dates for the awards, statutory notice had served its purpose and is no longer necessary.  A statement of the case (SOC) and eight supplemental SOCs (SSOC) properly provided notice on the downstream issue of entitlement to increased initial ratings.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Letters dated in September 2015, April 2016, and January 2017 asked the Veteran to provide authorizations for VA to obtain records of private treatment and evaluations he received for the disabilities at issue, to specifically include records from Drs. Chmell and Pye, as well as records of on-the-job injuries maintained by the Department of Labor's (DOL) Office of Worker's Compensation Programs (OWCP).  He did not repond to any of the three requests.  In April 2017, the Veteran reported for a VA shoulder examination and continued to report that he sees a non-VA physician for shoulder treatment.  Because he has declined to assist with development for outstanding pertinent records/evidence, any medical opinions offered are (and would be) based on an incomplete disability picture (and are inadequate for rating purposes).  The Board finds that, in light of the Veteran's continuing refusal to cooperate, further attempts at development (for the outstanding records and thereafter an adequate examination and opinion) would be pointless.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pertinent (and perhaps critical) evidence remains outstanding and, as explained in further detail below, such evidence cannot be obtained without the Veteran's cooperation (by providing authorizations for releases of the records to VA).  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.  VA's duty to assist has been satisfied.

Legal Criteria, Factual Background, and Analysis

Where the evidence requested in connection with an original claim or a claim for increase is not furnished within one year after the date of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).  

The Board's March 2016 remand noted that complete records of private treatment/evaluations the Veteran received for the disabilities at issue, as well as OWCP records of on-the-job injuries, are outstanding, and that such evidence is pertinent and must be secured.  The remand instructed that the Veteran be asked to provide authorizations for VA to obtain medical records from Drs. Pye and Chmell, as well as records pertaining to claims he filed with DOL OWCP.  The remand notified the Veteran that if he does not provide the necessary releases, the claims should be processed under 38 C.F.R. § 3.158(a).  In April 2016, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter asking him to submit releases needed to secure such records; the letter advised the Veteran that, "...where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned."  He did not respond.

The appeal was returned to the Board and was again remanded for development in January 2017.  The Board noted that the Veteran had not replied to the April 2016 request, but also noted that one year had not yet lapsed.  Notably, the remand stated, "[The Veteran] is reminded that a governing regulation (38 C.F.R. § 3.158(a)) provides that where evidence or information sought by VA in connection with a claim for VA benefits is not received within a year following the request the claim will be considered abandoned."  In January 2017, the AOJ again sent the Veteran a letter requesting that he complete and return releases for medical records from Drs. Pye and Chmell, and for records pertaining to claims he filed with DOL OWCP; he again did not respond.  On April 2017 VA shoulder examination, he reported that he receives shoulder treatment and medication from a non-VA physician.  The July 2017 SSOC included additional notice regarding 38 C.F.R. § 3.158(a).  The only additional submission since the January 2017 request letter is written argument by his representative which reiterates their position seeking increased ratings.  The duty to assist is not a one-way street, and a veteran may not passively wait for assistance when his cooperation is needed for evidentiary development critical to a claim for VA benefits [nor may he deliberately choose to ignore requests for authorizations for VA to secure records deemed necessary to properly adjudicate his claims].  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The critical facts at this stage are clear-the Veteran has not provided the releases necessary for VA to secure critical evidence he identified as pertinent.  The Board finds that his failure to cooperate with VA's efforts to secure critical evidence in these matters frustrates VA's attempts to ascertain the true complete history of the disabilities.  As a direct consequence of his failure to cooperate, the Board is presented with an incomplete disability picture that is inadequate for a proper merits adjudication of these matters.  The controlling regulation in such circumstances (of which the Veteran was expressly informed) is clear and unambiguous; it mandates that the claim "will be considered abandoned."  See 38 C.F.R. § 3.158(a) (emphasis added).  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158).  Notably, the Court has held that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has knowledge of such regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

Hence, the Board has no recourse but to conclude that the Veteran has abandoned these claims (and the appeals in these matters).  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claims seeking increased ratings for right and left shoulder disabilities are abandoned, there is no allegation of error in fact or law for appellate consideration in the matters; accordingly, the appeals in the matters must be dismissed.  38 U.S.C.A. § 7105(d)(5).

The Board notes that, despite the Board's remand instructions that if the Veteran did not respond with authorizations for VA to secure the records sought the case should be processed under 38 C.F.R. § 3.158(a), the RO has continued to readjudicate and deny the claim on the merits [despite the incomplete record].  The Board finds that no useful purpose would be served by yet another remand to compel compliance with instructions, under Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the law is dispositive in this matter; no other outcome is possible given the circumstances.


ORDER

The appeals seeking increased ratings for right and left shoulder disabilities are dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


